
	
		II
		110th CONGRESS
		1st Session
		S. 1451
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To encourage the development of coordinated quality
		  reforms to improve health care delivery and reduce the cost of care in the
		  health care system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quality Reform Expansion and
			 Savings Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 health care system urgently needs reform and improvement in the quality of care
			 delivered, the optimization of investments, and prevention and detection of
			 illness.
				(2)The present
			 system for payment of providers for health care services often acts to deter or
			 discourage optimal investment in prevention or quality of care
			 improvement.
				(3)Properly tailored
			 health care reforms can lower medical cost and improve quality of care.
				(4)The urgent need
			 for reform of the American health care system, to improve quality of care and
			 health outcomes, to lower cost, and to reduce waste and frustration, is not
			 presently met with a commensurate national effort to design and implement those
			 reforms.
				(5)Many initiatives
			 underway at the State and local level merit encouragement and support as they
			 depend upon and inspire mutual trust and compromise within a community.
				(b)PurposeIt
			 is the purpose of this Act to establish a program to award grants to local,
			 regional, or statewide organizations to—
				(1)encourage the
			 coordinated development of local health care quality reforms;
				(2)fund the
			 development of practices beneficial to the health care system;
				(3)expand
			 information technology, electronic health records, and interoperable data
			 systems in the health care system;
				(4)develop
			 reimbursement practices that align financial incentives with health and
			 prevention reforms to identify and encourage best practices;
				(5)lower the costs
			 of health care delivery;
				(6)encourage
			 experimentation in different regions of the United States; and
				(7)reward
			 cooperation among local entities engaged in reforming the health care
			 system.
				3.Quality reform
			 grant initiative
			(a)GrantsThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall award quality reform grants to eligible
			 entities to enhance, encourage, and expedite implementation of quality reform
			 plans to carry out the purposes of this Act.
			(b)Eligibility of
			 State, local, and regional entitiesTo be eligible to receive a
			 grant under subsection (a), a qualifying entity shall be a State, local, or
			 regional organization dedicated to improving the quality of health care through
			 broad participation of the local health care community, with a focus on quality
			 improvement and reporting, expansion of health information technology,
			 cost-effective prevention, and restructuring of the reimbursement system to
			 enhance these goals.
			(c)Quality Reform
			 Committee
				(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish a Quality Reform Committee (referred to in this Act as the
			 Committee) in accordance with this subsection.
				(2)MembershipThe
			 Committee shall be composed of not less than 7 members, of which—
					(A)one member shall
			 be appointed by the Administrator of the Centers for Medicare & Medicaid
			 Services;
					(B)one member shall
			 be appointed by the Director of the National Institutes of Health;
					(C)one member shall
			 be appointed by the Administrator of the Agency for Healthcare Research and
			 Quality;
					(D)one member shall
			 be appointed by the National Coordinator for Health Information
			 Technology;
					(E)one member shall
			 be appointed by the President of the Institute of Medicine;
					(F)one member shall
			 be appointed by the Secretary from among candidates recommended by the National
			 Governor's Association; and
					(G)one member shall
			 be appointed by the Secretary from among candidates recommended by the United
			 States Conference of Mayors.
					(3)General
			 dutiesThe Committee shall—
					(A)formally approve
			 the application of an eligible entity for a grant under this section and
			 recommend to the Secretary that such a grant be awarded to such entity;
					(B)facilitate
			 communication among eligible entities and other organizations;
					(C)evaluate and
			 exchange best practices relating to activities carried out under the
			 grants;
					(D)share research
			 and expertise relating to activities under the grants;
					(E)encourage
			 collaboration and cooperation with and among grantees under this
			 section;
					(F)recognize the
			 achievements of grantees under this section in a public manner;
					(G)assist grantees
			 under this section by serving as an advocate and ombudsman to overcome
			 bureaucratic and other obstacles within the Federal Government that hinder the
			 achievement of this effort;
					(H)encourage
			 integration of activities under this section with the private sector;
					(I)study, identify,
			 and report on market failures and anomalies that create economic incentives
			 adverse to achievement of the goals of quality reform, cost reduction, health
			 information technology expansion, and illness prevention;
					(J)assist with
			 coordinating information technology infrastructure; and
					(K)assign personnel
			 to serve as facilitators for local programs and as primary Federal points of
			 contact with grantees under this section.
					(4)Period of
			 appointmentMembers shall be appointed to serve for a term as
			 determined appropriate by the appointing authority, as the case may be, and
			 shall serve until their successor is appointed.
				(5)Chairperson;
			 meetings
					(A)ChairpersonThe
			 Committee shall select a Chairperson from among its members.
					(B)QuorumA
			 majority of the members of the Committee shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(C)MeetingsNot
			 later than 30 days after the date on which all members of the Committee have
			 been appointed under paragraph (2), the Committee shall hold its first meeting.
			 The Committee shall meet at the call of the Chairperson.
					(6)Powers
					(A)HearingsThe
			 Committee may hold hearings, if determined necessary by the Committee to carry
			 out the purposes of this Act, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Committee determines appropriate to
			 carry out the purposes of this Act.
					(B)Annual public
			 meetingsIn addition to other meetings the Committee may hold,
			 the Committee shall hold an annual public meeting for grantees under this
			 section in order that grantees may report progress toward achieving the
			 purposes in section 2(b) and in the exchange of information with one another
			 and with the Committee.
					(C)InformationThe
			 Committee may obtain information directly from any Federal department or agency
			 as the Committee determines is necessary to carry out this section. Upon the
			 request of the Chairperson of the Committee, the head of such department or
			 agency shall furnish such information to the Committee.
					(D)ContractingThe
			 Committee may enter into contracts with qualified independent organizations to
			 obtain necessary information to assist grantees with the development of best
			 evidence-based practices and outcomes measurements or any other matters
			 determined by the Committee to be appropriate and reasonable to carry out this
			 section.
					(E)Postal
			 servicesThe Committee may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(7)Personnel
			 matters
					(A)CompensationEach
			 member of the Committee who is not an officer or employee of the Federal
			 Government shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which such member is engaged in the performance of the
			 duties of the Committee. All members of the Committee who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
					(B)Travel
			 expensesThe members of the Committee shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Committee.
					(C)StaffThe
			 Chairperson of the Committee may, without regard to the civil service laws and
			 regulations, appoint and terminate personnel as may be necessary to enable the
			 Committee to perform its duties.
					(D)Detail of
			 governmental employeesAny Federal Government employee may be
			 detailed to the Committee without reimbursement upon the request of the
			 Committee, and such detail shall be without interruption or loss of civil
			 service status or privilege.
					(E)Temporary and
			 intermittent servicesThe Chairperson of the Committee may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
					(8)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $2,000,000 for fiscal year 2008 and each subsequent fiscal
			 year.
				(d)Quality reform
			 plan
				(1)In
			 generalTo be eligible to receive a grant under this section, an
			 entity shall prepare and submit to the Committee, as part of the application
			 under subsection (b), a plan to seek to improve quality of care, which is
			 encouraged to include the following elements:
					(A)Involvement and
			 leadership of the local health care community in the area to be served under
			 the grant.
					(B)Strategies to
			 achieve cost-saving quality improvements in service delivery as a result of
			 activities carried out under the grant.
					(C)Development and
			 implementation of electronic health record keeping, health information systems,
			 interoperability, evidence-based clinical decision support, or electronic
			 prescription of pharmaceuticals.
					(D)Methods to
			 optimize evidence-based investment in early prevention and detection of
			 illness.
					(E)Restructuring of
			 provider reimbursement provisions to assist in accomplishing the objectives of
			 the plan.
					(F)Efforts to use
			 savings to expand health care coverage to the uninsured.
					(2)Grant
			 periodThe period of a grant awarded under this section shall not
			 exceed 2 years and may be renewed for subsequent 2-year periods upon
			 reapplication to the Committee. Nothing in this paragraph shall be construed to
			 prohibit a grantee from requesting an extension for a period of less than 2
			 years.
				(e)WaiversA
			 State in which a grantee under this section is located shall receive expedited
			 and priority consideration of waiver requests from the Centers for Medicare
			 & Medicaid Services when necessary or appropriate to achieve the purposes
			 for which the grant was awarded.
			(f)Amount of
			 grantThe amount of a grant awarded to an entity under this
			 section shall be determined based upon the recommendations of the Committee,
			 subject to appropriations, but is intended to be an unrestricted grant to
			 eligible entities with qualifying plans.
			(g)Report
				(1)By
			 entitiesAn entity that is awarded a grant under this section
			 shall submit to the Committee an annual report for the period representing the
			 entity's fiscal year, that shall contain a description of the results of
			 activities carried out under the project.
				(2)By
			 CommitteeNot later than the end of the 5-year period beginning
			 on the date on which the first grant is awarded under this section, the
			 Committee shall prepare and submit to the appropriate committees of Congress, a
			 report on the progress made by grantees in achieving the purposes of this
			 Act.
				(h)Sense of the
			 SenateIt is the sense of the Senate that, not later than 45 days
			 after receiving the report submitted under subsection (g)(2), each Committee to
			 which such report is submitted should hold at least 1 hearing concerning such
			 report and the recommendations contained in such report.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act, $100,000,000 for the 10-fiscal year period beginning in
			 fiscal year 2008.
			
